PER CURIAM.
Appellant, Robert L. Stephens, appeals from an adverse summary judgment entered in favor of the appellee, Ann Crouch. Ann Crouch filed an action against the appellant on a promissory note. The issue in this case is whether there existed a genuine issue of material fact precluding the entry of summary judgment as a matter of law. The record on appeal discloses that there is a genuine issue of material fact as to whether the debt has been satisfied. The appellant, the maker of the promissory note, should be allowed to prove that fact at a proper hearing on the merits. Cf. Wagner v. Bonucelli, 239 So.2d 619 (Fla. 4th DCA 1970) (summary judgment in favor of payee was improper because the court may consider extrinsic evidence in support of the defenses of lack of consideration, release, waiver, or estoppel); Bassato v. Denicola, 80 So.2d 353 (Fla.1955).
It is a well settled rule that a summary judgment should only be granted in the complete absence of a genuine issue of material fact. Holl v. Talcott, 191 So.2d 40 (Fla.1966). Accordingly, the judgment appealed is reversed.
REVERSED.
DELL and WALDEN, JJ., and BOARD-MAN, EDWARD F., Associate Judge (Retired), concur.